Citation Nr: 0807717	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-10 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for healed fracture of the left wrist with osteoarthritis.  

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

3.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1952 to June 1954, 
from April 1957 to April 1959, and from November 1960 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The veteran's left wrist disability is manifested by 
swelling, weakness, pain, and limitation of motion; the 
disability does not result in ankylosis.

2.  On April 24, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of his appeal as to the issue of a higher 
evaluation for tinnitus is requested.

3.  On April 24, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that a 
withdrawal of his appeal as to the issue of a higher 
evaluation for hearing loss is requested.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
healed fracture of the left wrist with osteoarthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic 
Codes 5003, 5214, 5215 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran's representative have been met as to the issue of 
a higher evaluation for tinnitus.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2007).

3.  The criteria for withdrawal of a Substantive Appeal by 
the veteran's representative have been met as to the issue of 
a higher evaluation for hearing loss.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in June 2005 was sent to the claimant.  
Thereafter, additional VCAA notification was sent in May 
2007.  Cumulatively, the VCAA notifications fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; (3) informed the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) requested that the claimant 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, an SSOC was issued in January 2007, after 
the initial notice and prior to the additional (and curative) 
notice.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 See also Simmons v. Nicholson, 487 F. 3d 892 (2007); see 
also Sanders v. Nicholson, 487 F. 3d 881 (2007).  

According to Vazquez-Flores v. Peake, No. 05-0355, 2008 (U.S. 
Vet. App. Jan. 30, 2008), for an increased-compensation 
claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, while the June 2005 notice was not compliant 
with the directives in Vazquez-Flores, the Board finds that 
any deficiency in the VCAA notice was harmless error.  In 
this regard, the claimant was provided pertinent information 
in the February 2006 SOC and the January 2007 SSOC.  Further, 
the May 2007 VCAA notice provided additional information to 
the claimant which complies with Vazquez-Flores.  
Cumulatively, the veteran was informed of the necessity of 
providing on his/her own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  In the VCAA letter, 
the section entitled "How VA Determines a Disability 
Rating," specifically cited to the impact on employment and 
described the types of evidence which would support the 
claim.  The claimant was also told that disability rating 
range from zero to 100 percent based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment.  The prior SOC and SSOC were relevant 
to the specific pertinent diagnostic code.  Therefore, the 
Board finds that the claimant has not been prejudiced by 
insufficient notice in this case.  

The veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected left wrist disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The September 2005 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOC, and the May 
2007 VCAA notice furnished the necessary additional 
notification to the claimant with regard to his claim.  

Thus, the Board finds even if there was VCAA deficiency, the 
evidence of record is sufficient to rebut this presumption of 
prejudice as the record shows that this error was not 
prejudicial to the claimant and the essential fairness of the 
adjudication process in this case was preserved.  

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The May 2007 letter also discussed the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Left Wrist

In a September 2005 rating decision, service connection was 
granted for healed fracture of the left wrist with 
osteoarthritis.  A 10 percent rating was assigned under 
Diagnostic Code 5215, effective June 2005.  

The veteran was afforded a VA examination in September 2005.  
At that time, it was noted that the current symptoms 
consisted of swelling, pain, and weakness.  These symptoms 
occurred intermittently as often as once a week and could 
last up to 4 days.  The ability to perform daily functions 
during flare-ups was not affected.  The veteran stated that 
his condition did not cause incapacitation.  The veteran 
indicated that he did not have any prosthetic implants of the 
joint.  There was no loss of time from work and no impact on 
employment.  Physical examination revealed that the left 
wrist appeared abnormal with findings of prominence of the 
ulnar styloid process.  The veteran was able to dorsiflex to 
60 degrees with pain at 50 degrees; palmar flex to 70 degrees 
with pain at 60 degrees; radial deviation was to 20 degrees 
with no pain; and ulnar deviation was to 35 degrees with pain 
at 25 degrees.  After repetitive use, there was additional 
limitation due to pain, but not fatigue, weakness, lack of 
endurance, or incoordination.  X-rays of the left wrist 
revealed lytic lesion in the ulnar styloid process with 
osteoarthritic changes in the carpal bones.  With regard to 
limitation of daily activities, after repetitive motion, his 
ability to hammer or use a screwdriver, for instance, was 
impaired.  

In February 2006, the veteran was provided a carpal tunnel 
splint by VA.  In March 2006, the veteran reported having 
pain which was relieved by Advil.  March 2006 x-rays revealed 
degenerative changes of the radiocarpal joint and 
degenerative changes of the first and second metacarpal 
joint.  There was a separate bone adjacent to an old united 
avulsion fracture.  There was a similar separate bone 
adjacent to the lateral aspect of the lunate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, No. 05-2424 
(U. S. Vet. App. Nov. 19, 2004).  In this case, there has not 
been a material change in the disability level and a uniform 
rating is warranted.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The veteran has been assigned a 10 percent rating under 
Diagnostic Code 5215.  Limitation of motion of the wrist is 
rated under that code.  A 10 percent rating is warranted for 
limitation of motion of the wrist (major or minor), such that 
dorsiflexion is less than 15 degrees or palmar flexion is 
limited in line with the forearm.  That is the highest 
schedular disability rating available under that Diagnostic 
Code.  See 38 C.F.R. § 4.25.

Higher ratings are available under 38 C.F.R. § 4.71a, 
Diagnostic Code 5214; however, that provision requires the 
presence of ankylosis, a manifestation not present in the 
veteran's case.  Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, surgical procedure."  
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  Because the veteran is able to 
move his left wrist, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5214.

Although there are other diagnostic codes that potentially 
relate to impairment of the wrist, after reviewing these 
alternative provisions, the Board can find no basis on which 
to assign an increased rating for the veteran's left wrist 
disability.  For example, there is no evidence of peripheral 
nerve impairment so as to warrant application of Code 8515.  
Further, although the veteran has osteoarthritis, arthritis 
due to trauma, confirmed by x-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis, 
when established by x-ray findings, will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
The veteran has already been rated on that basis.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain per 
DeLuca. A review of the record, however, shows that there are 
no additional factors which would restrict motion to such an 
extent that the criteria for a higher rating would be 
justified.  Even considering DeLuca, the veteran retains 
motion within contemplation of the 10 percent rating.  
Regardless, because the veteran is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider 38 C.F.R. § 4.40 and 4.45.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to a rating in excess of 10 percent for the 
veteran's left wrist disability.  Because the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Hearing Loss and Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  

The veteran has withdrawn his appeal as to the issues of 
higher ratings for hearing loss and tinnitus via April 24, 
2007 correspondence.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the issues of higher ratings for hearing 
loss and tinnitus and those appeals are dismissed.




ORDER

An initial rating in excess of 10 percent for healed fracture 
of the left wrist with osteoarthritis is denied.  

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is dismissed.

Entitlement to a rating in excess of 20 percent for bilateral 
hearing loss is dismissed.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


